DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed March 2, 2021.
REASONS FOR ALLOWANCE
2.	Claims 1-5 and 7-14 are allowable over the references of record for at least the following reasons:
	Claim 1: the duct has an inner wall and an outer wall surrounding the inner wall . . . 
	the outer wall joins the inner wall at the inlet opening of the air duct, and is inclined relative to a center line of the air duct, so as to gradually slope away from the inlet opening of the air duct while extending from the inlet opening of the air duct into the opening of the air cleaner case.
	The closest prior art is the Isobe reference.  The Isobe reference fails to disclose these features of amended claim 1.  Furthermore, modification of the Isobe reference to arrive at the features of amended claim 1 would render the Isobe reference inoperable for its intended purpose.  The Isobe reference disclose a duct (14) that includes an outer wall (6a) that is arranged at least partially around the duct (14).  However, the Isobe reference fails to disclose an inner wall of the duct having an outer wall that surrounds the same, much less where the outer wall joins the inner wall at the inlet opening of the air duct.  If the Isobe reference were modified to join the wall (6a) to the duct (14) the size of the resonator chamber (21) would be altered disrupting its ability to perform its intended function.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747